DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “19” (Figure 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham, US 647,225.
	Graham discloses the claimed invention including a device comprising a push broom member including a handle element (3) and a head element (1) having an aperture on a top region of the head element for receiving the handle element (2) which is secured to the head element with a first mechanical mechanism (socket walls of 2, Page 1 Lines 35-42) and having a plurality of bristles on a bottom region of the head element (Figures 1-3), a scraper member including a scraper blade (4) which is fixedly attached to the top region of the head element of .
3.	Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Connell et al., US 10,136,788.
	O’Connell et al. disclose the claimed invention including a device comprising a push broom member including a handle element (14) and a head element (12) having an aperture on a top region of the head element for receiving the handle element (provided by channel in sleeve 24, Figure 6) which is secured to the head element with a first mechanical mechanism (26) and having a plurality of bristles on a bottom region of the head element (22, Figure 2b), a scraper member including a scraper blade (30) which is fixedly attached to the top region of the head element of the push broom member (via 17, see particularly Figure 5b), the scraper blade is secured to the head element with a second mechanical mechanism (recess 28 or material of 17 passing through holes 44, Column 3 Lines 35-52, Figures 6-7d). Regarding claim 2, the scraper blade is attached to the head element at a forty-five degree angle (Figure 6). Regarding .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell et al., US 10,136,788 in view of Fiorentino. “7 Common Fasteners And What They’re Used For”.
	O’Connell et al. disclose all elements previously mentioned above and further teaches that the first mechanical mechanism includes a plurality of screws (26), but does not specify that the screws are hex-head screws.
	Hex-head types of screws are generally well known in the art as a common fastener. This is reinforced by Fiorentino in the article “7 Common Fasteners And What They’re Used For”. These hex-head screws are also referred to as hex bolts (see Page 2) and are generally used to fasten wood to wood or metal to wood. A wrench is needed to tighten or loosen the bolt or screw.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        


lcg